Evans, Lumpkin, and Atkinson, JJ.,
specially concurring The presumption which the law indulges in favor of a judgment of a court of general jurisdiction, that all prior requisites have been complied with, arises only in cases where the pleadings show that the court had jurisdiction of both person and subject-matter. Since the act of 1876 (Civil Code, §4987) minors are required to be served personally with a copy of the legal proceeding. This code section declares that “when the returns of such service are made to the proper court, and order taken to appoint said minor a guardian ad litem, and such guardian ad litem agrees to serve, all of which must be shown in the proceedings of the court, £hen said minor shall be considered a party to said proceedings.” According to our interpretation of this section of the code, the court does not acquire jurisdiction of the minor until the return of service, etc., required by the statute has been entered on the proceedings. Maryland Casualty Co. v. Lanham, 124 Ga. 859 (53 S. E. 395). And where the proceedings do not show the factum of service, the judgment is prima facie void. But this court in Wagnon v. Pease, 104 Ga. 417 (30 S. E. 895), in a decision by a unanimous bench, held that an order granting a trustee power to create a mortgage upon the land of his cestui que trust was not void because the record of the proceedings upon which it was based did not affirmatively show that service on the minors had been made-. It is noteworthy of remark that in the opinion section 4987 of I1'1 *116code is not referred to or construed. We are bound by this decision, and therefore must concur in the opinion- of the Chief Justice on this point. The two other eases referred to in the opinion are not conclusive on the point upon which they are cited. In the first (Pease v. Wagnon, 93 Ga. 361, 20 S. E. 637) it did not appear that the parties to the order were minors; and it was only decided that as against a general demurrer an allegation that a mortgage created by the trustee by virtue of an order of the superior court empowering the trustee to mortgage was good, where the proceedings were not set out in the pleadings. In the latter case (Reinhart v. Blackshear, 105 Ga. 799, 31 S. E. 748), the order was granted prior to the act of 1876.